UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-5230


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DENNIS STEPHEN JOHNSTON,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (7:09-cr-00072-D-1)


Submitted:   March 28, 2011                 Decided:   April 20, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M. Gordon Widenhouse, Jr., RUDOLF, WIDENHOUSE & FIALKO, Chapel
Hill, North Carolina, for Appellant.     George E. B. Holding,
United States Attorney, Jennifer P. May-Parker, Joe Exum, Jr.,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dennis        Stephen       Johnston      pled      guilty       without       a   plea

agreement       to   two     counts      of    producing         child       sex     images,    in

violation       of   18    U.S.C.    § 2251(a),           (d)    (2006).           The   district

court calculated Johnston’s advisory Guidelines range under the

U.S. Sentencing Guidelines Manual (“USSG”) (2008) to be life

imprisonment,        and     imposed      a    sentence         of    360    months       on   each

count,     to    run       consecutively.           Johnston          timely       appeals     his

sentence,       challenging         its       substantive            reasonableness.            We

affirm.

            We       review       the         district          court’s           sentence     for

reasonableness under an abuse-of-discretion standard.                                     Gall v.

United States, 552 U.S. 38, 51 (2007).                               This review requires

consideration          of     both        the        procedural             and      substantive

reasonableness of a sentence.                       Id.       In determining whether a

sentence is substantively reasonable, we “take into account the

totality of the circumstances.”                       Id. at 51; United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                             This court presumes

that a sentence within a properly determined advisory Guidelines

range is substantively reasonable.                            See United States v. Abu

Ali, 529 F.3d 210, 261 (4th Cir. 2008).                         That presumption may be

rebutted by a showing “that the sentence is unreasonable when

measured    against         the   [18     U.S.C.]         §   3553(a)       [2006]       factors.”



                                                2
United    States    v.   Montes-Pineda,           445 F.3d 375,   379       (4th    Cir.

2006) (internal quotation marks omitted).

            Johnston          claims     his        sentence      is        substantively

unreasonable       because      the    district         court,   in     fashioning         his

sentence:      (1) impermissibly         relied          on   solely    one        § 3553(a)

factor,     i.e.,    the      nature    and       circumstances        of    the    offense

conduct; (2) erred in imposing consecutive sentences, resulting

in a sentence greater than necessary to achieve the goals of

sentencing;      and     (3)     improperly         rejected      his       statement       of

remorse.     Johnston’s sentence is entitled to a presumption of

reasonableness      on       appeal    because      he    was    sentenced         within    a

properly-calculated advisory Guidelines range.

            In attempting to rebut the presumption, Johnston first

argues that the district court failed to consider his remorse.

The record clearly reflects that the court considered Johnston’s

expressed remorse but found it incredible.                            Johnston further

argues that the court singled out one factor — the extremity of

his conduct — in fashioning the sentence.                         Our review of the

record    reveals      the     court   explicitly         considered        the     need    to

promote respect for the law, deterrence to others who may engage

in   similar    conduct,        and    the    need       to   protect       society      from

Johnston.      Undeniably, the egregiousness of Johnston’s offense

conduct weighed heavily in the court’s determination.                                    This,

however, does not constitute error.                       In fact, this court has

                                              3
acknowledged that, “in many cases, the sentencing decision will

ultimately turn on a single § 3553(a) factor.”                              United States v.

Engle, 592 F.3d 495, 504 (4th Cir.), cert. denied, 131 S. Ct.
165 (2010).

               Johnston      also       argues          the     court’s        imposition      of

consecutive sentences for a total of 720 months’ imprisonment

was     greater       than   necessary             to     achieve       a     sentence      under

§ 3553(a).          However, as noted in the presentence report and by

the district court, under the Guidelines, “if the sentence on

the count carrying the highest statutory maximum is less than

the total punishment, then the sentence on one or more of the

other counts shall run consecutively, but only to the extent

necessary      to     produce     a    combined         sentence       equal    to   the    total

punishment.”          USSG § 5G1.2(d); see also United States v. Allen,

491 F.3d 178, 195 (4th Cir. 2007) (“[T]he Guidelines allowed the

district       court    to   ‘stack’          multiple         counts       consecutively      to

achieve    a    sentence     within          the       Guidelines      range.”).         Because

Johnston’s advisory Guidelines range was life imprisonment and

his 720-month sentence achieves a life sentence, the district

court    did    not    err   in       imposing         consecutive      sentences      in    this

case.

               We    conclude         that    Johnston          has     not     rebutted     the

presumption of reasonableness that we apply to a sentence within

the   properly        calculated        Guidelines            range.        Accordingly,       we

                                                   4
affirm the district court’s judgment.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  5